Citation Nr: 0917642	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to July 
1961, and from June 1966 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from July 2003, June 2004, and August 2005 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the Veteran's application to reopen a 
previously denied claim of service connection for 
hypertension.  By a May 2006 decision, the Board reopened the 
previously denied claim, and remanded the underlying claim 
for service connection for additional development.


FINDING OF FACT

The Veteran's hypertension first manifested many years after 
his separation from service and is not related to his period 
of service or to any incident therein.


CONCLUSION OF LAW

The Veteran's hypertension was not incurred in or aggravated 
by his active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some chronic diseases, 
including hypertension, will be rebuttably presumed if 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2008).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For VA purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
or greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 or greater with 
a diastolic blood pressure of less than 90.  38 C.F.R. 
§ 4.104, Note (1) (2008).  

The Veteran's service treatment records reflect that he had 
occasional elevated blood pressure readings during his period 
of service.  At no time, however, did the Veteran have a 
systolic blood pressure reading of 160 or more.  
Additionally, it appears that on only one, or possibly two, 
occasions during his 21 years of service, that the Veteran 
had diastolic blood pressure readings of 90 or above.  

Throughout his service in the Air Force, the Veteran 
underwent annual flying physicals, which included undergoing 
electrocardiograms.  In October 1968, due to non-specific 
wave changes that were noted on an electrocardiogram, the 
Veteran was referred to a cardiologist.  Physical examination 
revealed no objective evidence of organic heart disease or 
hypertension.  At that time, he had a blood pressure reading 
of 135/70.  It was recommended that the Veteran participate 
in full active duty.  In July 1970, the Veteran's diastolic 
blood pressure was elevated, reading 138/96 and 136/94.  
After twenty minutes of rest, his blood pressure read 128/76 
and 130/80.  It appears that on July 10th, 11th, and 12th of an 
undated year, possibly also at this time in 1970, a three-day 
blood pressure check was taken due to a high a blood pressure 
reading.  The three-day test, taken in the morning and in the 
evening, revealed an average reading of 132/84 when sitting, 
135/88 when standing, and 130/86 when reclining.  There are 
no further records relating to this occasion.  In March 1982, 
the Veteran complained of an intermittent chest pain and 
heart flutter.  At that time, his blood pressure was 130/84.  
He also completed a stress test, the results of which were 
within normal limits.  In December 1986, the Veteran's blood 
pressure was 135/70.  At that time, the physician noted that 
the Veteran's blood pressure was slightly raised, but found 
no other symptoms.  The assessment was rule-out hypertension.  
On March 1987 retirement examination, the Veteran's blood 
pressure was 118/60.  His cardiovascular system was found to 
be normal, and no diagnosis of hypertension was given. 

Although the Veteran had elevated blood pressure readings in 
July 1970, and in July of an undated year, there is no 
indication in his service medical records that he had 
consistently elevated readings sufficient to warrant a 
diagnosis of hypertension.  Significantly, he was not 
diagnosed with hypertension and his blood pressure was not 
elevated at the time of his separation from service.  As 
hypertension was not diagnosed in service, the Board finds 
that chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection of his 
hypertension.  38 C.F.R. § 3.303(b).  In July 1987, when the 
Veteran retired from active service, he filed his original 
claim for hypertension.  On June 1988 VA cardiovascular 
examination, the Veteran reported a history of occasional 
cardiac flutter.  His blood pressure was found to be within 
normal limits, reading 134/68 when sitting, 128/72 when 
recumbent, and 128/78 when standing.  His heart appeared to 
be of normal size and sounded normal.  The VA examiner did 
not diagnose the Veteran with hypertension at that time. 

Private treatment records from the Veteran's treating 
physician dated from November 1998 to July 2002 reveal 
repeated blood pressure readings.  In May 2000, his blood 
pressure was 144/88.  He was prescribed medication to control 
his blood pressure.  Follow-up records show blood pressure 
readings of 141/71 and 136/80.  A May 2002 record lists 
hypertension as one of the Veteran's chronic problems and 
shows that the Veteran continued to take the same blood 
pressure medication.  

In August 2002, the Veteran underwent a VA examination in 
reference to a separate claim for arrhythmia.  At that time, 
cardiovascular examination appeared normal.  The examiner 
noted that the Veteran was being treated for blood pressure 
elevations.  It was recommended that he continue to pursue 
weight control activities. 

In August 2003, the Veteran submitted a statement in which he 
contends that his in-service blood pressure readings show 
that he was pre-hypertensive while in service.  In support of 
this contention, he included a National Institute of Health 
article which provided new guidelines for diagnosing pre-
hypertension, stating that diastolic blood pressure readings 
of 80 to 89 were considered to be demonstrative of pre-
hypertension.  The Veteran asserts that this article 
constitutes a new medical definition of pre-hypertension, and 
that this new medical evidence demonstrates that his current 
hypertension is related to his elevated blood pressure 
readings in service. The Veteran has submitted further 
statements in support of this proposition throughout his 
appeal. 

In December 2004, the Veteran's private treating physician 
opined  that the Veteran's current hypertension was related 
to the elevated blood pressure levels that  he exhibited in 
service, suggesting that the Veteran was pre-hypertensive in 
service.  In so determining, the examiner relied on the 
Veteran's account of eight in-service blood pressure 
readings.  

On March 2005 VA examination, after physical examination of 
the Veteran and a review of his claims folder, including his 
service treatment records, the examiner concluded that the 
Veteran's hypertension was not caused by his period of active 
service.  In so concluding, the examiner found it significant 
that, while the Veteran did have occasional isolated elevated 
blood pressure readings while in service, he was never 
diagnosed with hypertension while in service.  

The Veteran underwent a second VA examination in September 
2008.  At that time, after physical examination of the 
Veteran and review of his claims file - including his service 
treatment records and the December 2004 private physician's 
opinion - the examiner concluded that the Veteran's 
hypertension was not caused by or related to his military 
service.  In so concluding, the examiner found it to be 
significant that a March 1981 stress test showed normal blood 
pressure readings.  Additionally, the Veteran's March 1987 
retirement examination demonstrated a normal blood pressure 
reading.  The examiner determined that these records, when  
compared with records that showed two mildly elevated 
diastolic blood pressure readings, suggested that there was 
no evidence of any persistent blood pressure elevation during 
service.  She explained that normal individuals experience 
elevations in blood pressure as a physiologic response to 
stress.  These kinds of elevations, she opined, do not 
represent a pattern of chronic hypertension.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993). 

In this case, the Board assigns more probative weight to the 
March 2005 and September 2008 VA opinions that the Veteran's 
hypertension was not caused by or related to his active 
service, rather than to the December 2004 private opinion 
that the Veteran's hypertension was related to elevated blood 
pressure readings in service.  Significantly, the December 
2004 physician stated that his opinion was based on in-
service dates and blood pressure readings provided by the 
Veteran, rather than on a personal review of the Veteran's 
service treatment records.  Unfortunately, these dates and 
readings do not comport his service treatment records.  The 
main discrepancy being that the Veteran's blood pressure 
readings of 146/100 and 138/96 were taken in July of an 
undated year, and not necessarily in 1980, as the Veteran had 
stated.  In that regard, the Board is not bound to accept 
medical opinions that are based on history supplied by the 
Veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).   In contrast, the March 2005 and September 2008 VA 
examiners based their opinions on a through review of the 
record.  Significantly, both VA examiners noted that the 
service treatment records as a whole demonstrated only 
occasionally elevated blood pressure readings.  These 
readings, when compared to many others "normal" readings 
taken throughout his service, were concluded as not 
demonstrative of hypertension incurred in or aggravated by 
active service. 

In this case, the first post-service clinical evidence of a 
diagnosis of hypertension is not dated until May 2000, over 
12 years after the Veteran's separation from service.  Given 
the length of time between his separation from service and 
the initial diagnosis, the Veteran is not entitled to service 
connection for hypertension on a presumptive basis.  
Additionally, in view of the lengthy period without 
treatment, there is no evidence of a continuity of treatment, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his 
hypertension is related to his service.  However, as a 
layperson, the Veteran is not competent to give a medical 
opinion on causation or aggravation of a medical condition.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the Veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Additionally, the Veteran's statements may be competent to 
support a claim for service connection where the events or 
the presence of disability, or symptoms of a disability are 
subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  However, hypertension is not subject to lay 
diagnosis.  The Veteran does not have the medical expertise 
to diagnose himself with hypertension, nor does he have the 
medical expertise to provide an opinion regarding the 
etiology.  In sum, the issue does not involve a simple 
diagnosis.  The Veteran is competent to report that he has 
been told of a diagnosis of hypertension, but, as noted, he 
is not competent to provide a medical opinion regarding the 
etiology.  While the Veteran purports that his symptoms 
during service support the current diagnosis by a medical 
professional, his statements alone are not competent to 
provide the medical nexus.  Thus, the Veteran's lay 
assertions are not competent or sufficient. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, the preponderance of the evidence of record weighs 
against a finding of a medical nexus between military service 
and the Veteran's hypertension.  Thus, the Board finds that 
service connection for hypertension is not warranted.

As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in September 2003, January 
2006, and March 2006; rating decisions in July 2003, June 
2004, and August 2005; a statement of the case in June 2004, 
and statements of the case in December 2004 and May 2006.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication.  Further, the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006), Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained two medical examinations in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for hypertension is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


